Title: From George Washington to William Augustine Washington, 21 October 1793
From: Washington, George
To: Washington, William Augustine


          
            My dear Sir:—
            [Mount Vernon, 21 October 1793]
          
          Your letter of the 16th came to my hands the 19th and the Post by which this goes is
            the first that has occurred since.
          As one of Mr. Stone’s carpenters is a White lad, and two of them but green hands, I
            decline employing them,—I have already more white people about my house than are
            governed properly in my absence—tho’ for the sake of getting an honest, skilful &
            industrious person to superintend my carpenters I would have added one more,—Two is too
            many; especially as one of the Negroe’s (as well as the White lad) can have but little
            knowledge of the trade they profess.
          I thank you for the trouble you have had in this business and with much truth am Your
            affect’d friend and Uncle
          
            GEO WASHINGTON
          
        